PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Parlor, Timothy
Application No. 15/073,623
Filed: 17 Mar 2016
For: FAUX ELECTRICAL SOCKET-OUTLET

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on renewed petition pursuant to the unintentional provisions of 37 CFR 1.137(a) filed July 1, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed October 5, 2020, which set a period for reply of two (2) months. Extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on January 6, 2021.  A Notice of Abandonment was mailed on March 23, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment in response to the Non-Compliant Notice; (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.  

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	

The application is being forwarded to Group Art Unit 3735 for consideration of the Amendment filed on July 1, 2021.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET